Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed July 13, 2022, claims 21-22, 25-29, 31-32, and 35-40 has been amended, and claims 21-40 are currently pending for examination.   

Response to Arguments
Regarding claim objections applicant’s arguments, see page 7 Section II, filed July 13, 2022, with respect to claims 22 and 33 have been fully considered and are persuasive.  The claim objections of claims 22 and 33 have been withdrawn. 
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 7 Section III, filed July 13, 2022, with respect to claims 21-40 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 21-40 have been withdrawn. 
Regarding 35 U.S.C. 103 applicant’s arguments, see page 7 Section IV, filed July 13, 2022, with respect to claims 21-29 and 31-40 have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 21, 31 and 40 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence a new ground of rejection is further presented in view of CHANDRAMOULI  (PCT/EP2021/052630, published as WO2021/156347A1).

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 21, 23-27, 31, 33-37 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over CHANDRAMOULI  (PCT/EP2021/052630, published as WO2021/156347A1), and further in view of Shan et al. (US Pub. No.: 2019/0174449).

As per claim 21, CHANDRAMOULI  disclose A method comprising: 
	sending, by an access and mobility management function (AMF) to a wireless device, a registration accept message comprising one or more configuration parameters of the wireless device (see Fig.5, para. 0008, 0109-0112, the message 510 includes a Registration Accept message, also per para. 0111, the message 510 shown in FIG. 5 may be transmitted during the update procedure for updating information of the UE at the network. For example, upon expiry of a timer at the network or upon receiving a message requesting GUTI reallocation (e.g., a configuration update request message, which may have a cause value of “GUTI reallocation”) from the UE, the network may provide a new message (e.g., a configuration update command or UE Configuration Update (UCU) message) that indicates a new (first) GUTI for the UE. The message requesting GUTI reallocation may be transmitted by the UE to the network e.g. upon expiry of a timer at the UE. The new (first) GUTI may be derived based on the first GUTI and the additional information as described above, or may be newly generated. Similarly, the new message may also include new additional information. The new additional information may correspond to the additional information transmitted to the UE with the message 510, or may be newly generated at the network. If newly generated, the new additional information may replace the additional information at the network, see also para. 0153);
sending, by the AMF to the wireless device, a wireless device configuration update command (see para. 0111, the message 510 shown in FIG. 5 is transmitted during the update procedure for updating information of the UE at the network, for example, upon expiry of a timer at the network or upon receiving a message requesting GUTI reallocation (e.g., a configuration update request message, which have a cause value of “GUTI reallocation”) from the UE, the network provides a new message (e.g., a configuration update command or UE Configuration Update (UCU) message) that indicates a new (first) GUTI for the UE, see also para. 0153),
receiving, by the AMF from the wireless device a list packet data unit (PDU) session to be activated (see Fig.8, para. 0125, Note 2: the UE includes in the List Of PDU Sessions To Be Activated the PDU Sessions for which there are pending uplink data. When the UE includes the List Of PDU Sessions To Be Activated, the UE shall indicate PDU Sessions only associated with the access the Registration Request is related to. As defined in TS 24.501 the UE shall include always-on PDU Sessions which are accepted by the network in the List Of PDU Sessions To Be Activated even if there are no pending uplink data for those PDU Sessions, see also para. 0146, 0153, the AMF indicates the established PDU Sessions to the UE in the PDU Session status. The UE re moves locally any internal resources related to PDU Sessions that are not marked as estab lished in the received PDU Session status. If the AMF invokes the Nsmf PDUSession Up- dateSMContext procedure for UP activation of PDU Session(s) in step 18 and receives rejection from the SMF, then the AMF indicates to the UE the PDU Session ID and the cause why the User Plane resources were not activated. When the UE is connected to the two AMFs belonging to different PLMN via 3GPP access and non-3GPP access then the UE removes locally any internal resources related to the PDU Session of the current PLMN that are not marked as established in received PDU Session status. If the PDU Session status information was in the Registration Request, the AMF shall indicate the PDU Session status to the UE); 

Although 3GPP disclose receiving, by the AMF from the wireless device a list packet data unit (PDU) session to be activated;

CHANDRAMOULI however does not explicitly disclose receiving, by the AMF from the wireless device, a packet data unit (PDU) session establishment request; and in response to the PDU session establishment request, sending, by the AMF to a session management function (SMF), a create session management context request message comprising a header indicating priority information of the wireless device.

Shan however disclose receiving, by a AMF from a wireless device, a packet data unit (PDU) session establishment request (see Fig.4, para. 0104, at operation 403, the (R)AN 310 sends, to the new AMF 321, an N2 message including N2 parameters, Registration Request (as described in operation 401) and the UE Policy Container. When the (R)AN 310 is an NG-RAN 310, the N2 parameters include the selected PLMN ID, Location Information and Cell Identity related to the cell in which the UE 301 is camping, UE Context Request which indicates that a UE context including security information needs to be setup at the NG-RAN. When the (R)AN 310 is an NG-RAN 310, the N2 parameters also include the establishment cause. When the establishment cause is associated with priority services (e.g., MPS, MCS, etc.), the AMF 321 includes a Message Priority header to indicate priority information); and 
in response to the PDU session establishment request, sending, by the AMF to a session management function (SMF), a create session management context request message comprising a header indicating priority information of the wireless device (see Fig.4, para. 0104, 0123, 0130, at operation 417, the AMF 321 sends, to the SMF 324, an Nsmf_PDUSession_UpdateSMContext( ) For an Emergency Registered UE 301, this operation is applied when the Registration Type is Mobility Registration Update. The AMF 321 invokes the Nsmf_PDUSession_UpdateSMContext in the following scenario(s): if the List Of PDU Sessions To Be Activated is included in the Registration Request in operation 401, the AMF 321 sends Nsmf_PDUSession_UpdateSMContext Request to SMF(s) 324 associated with the PDU Session(s) in order to activate User Plane connections of these PDU Session(s), note also par para. 0104, when the establishment cause is associated with priority services (e.g., MPS, MCS, etc.), the AMF 321 includes a Message Priority header to indicate priority information and relay the priority information by including the Message Priority header in service-based interfaces).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving, by the AMF from the wireless device, a packet data unit (PDU) session establishment request; and in response to the PDU session establishment request, sending, by the AMF to a session management function (SMF), a create session management context request message comprising a header indicating priority information of the wireless device, as taught by Shan, in the system of CHANDRAMOULI, so as to enable a UE during an initial registration procedure, an AMF retrieves an indication of whether the LADN feature is authorized to be used by a subscriber UE. Later, if there is any changes regarding the UE configured LADN DNN(s), the UE may indicate the update or newly configured LADN DNN(s) to AMF by using a registration procedure, see Shan, paragraphs 0003 and 0014.

As per claim 23, the combination of CHANDRAMOULI and Shan disclose the method of claim 21.

Shan further disclose wherein the PDU session establishment request indicates that the session is for MPS (see para. 0104, Fig.4, when the (R)AN 310 is an NG-RAN 310, the N2 parameters also include the establishment cause. When the establishment cause is associated with priority services (e.g., MPS, MCS, etc.), the AMF 321 includes a Message Priority header to indicate priority information / the session is for MPS).

As per claim 24, the combination of CHANDRAMOULI and Shan disclose the method of claim 21.

Shan further disclose wherein the sending the create session management context request message is based on the wireless device being associated with the MPS configuration (see para. 0123, 0138, the Emergency Service Support indicator informs the UE 301 that emergency services are supported (e.g., the UE 301 is allowed to request PDU Session for emergency services). If the AMF 321 received “MPS priority” from the UDM 327 as part of Access and Mobility Subscription data, based on operator policy, “MPS priority” is included in the Registration Accept message to the UE 301 to inform the UE 301 whether configuration of Access Identity 1 is valid within the selected PLMN).

As per claim 25, the combination of CHANDRAMOULI and Shan disclose the method of claim 21.

Shan further disclose wherein the wireless device configuration update command updates the one or more configuration parameters (see para. 0091-0093, 0228, the registration type indicates whether the UE 301 wants to perform an initial registration (e.g., the UE 301 is in the RM-DEREGISTERED state), a Mobility Registration Update (e.g., the UE 301 is in the RM-REGISTERED state and initiates a Registration procedure due to mobility, due to the UE 301 needing to update its capabilities or protocol parameters, or to request a change of the set of network slices it is allowed to use), a Periodic Registration Update (e.g., the UE 301 is in the RM-REGISTERED state and initiates a Registration procedure due to the Periodic Registration Update timer expiry), or an Emergency Registration (e.g., the UE 301 is in a limited service state)).

As per claim 26, the combination of CHANDRAMOULI and Shan disclose the method of claim 21.

CHANDRAMOULI further disclose wherein the one or more configuration parameters comprise one or more of a data network name (DNN); and a slice identifier of a network slice (see para. 0128, when the old AMF holds information about established PDU Session(s), the old AMF includes SMF information, DNN(s), S-NSSAI(s) and PDU Session ID(s)), and 
Shan further disclose wherein the one or more configuration parameters comprise a slice identifier of a network ( see para. 0135-0138,at operation 421, the new AMF 321 sends, to the UE 301, a Registration Accept message including 5G-GUTI, Registration Area, Mobility restrictions, PDU Session status, Allowed NSSAI, Mapping Of Allowed NSSAI, Configured NSSAI for the Serving PLMN, Mapping Of Configured NSSAI, rejected S-NSSAIs .

As per claim 27, the combination of CHANDRAMOULI and Shan disclose the method of claim 21.
Shan further disclose sending, to the wireless device, a connection capability indication indicating network support for a connection of the wireless device for the MPS (see para. 0135-0138, the Emergency Service Support indicator informs the UE 301 that emergency services are supported (e.g., the UE 301 is allowed to request PDU Session for emergency services). If the AMF 321 received “MPS priority” from the UDM 327 as part of Access and Mobility Subscription data, based on operator policy, “MPS priority” is included in the Registration Accept message to the UE 301 to inform the UE 301 whether configuration of Access Identity 1 is valid within the selected PLMN. Also, at operation 421, the new AMF 321 sends, to the UE 301, a Registration Accept message including 5G-GUTI, Registration Area, Mobility restrictions, PDU Session status, Allowed NSSAI, Mapping Of Allowed NSSAI, Configured NSSAI for the Serving PLMN, Mapping Of Configured NSSAI, rejected S-NSSAIs).

As per claim 31, claim 31 is rejected the same way as claim 21.  Shan also disclose An access and mobility management function (AMF) (see Fig.3, Fig.5, AMF 321) comprising: one or more processors (see Fig.3, Fig.5, application circuitry 505, see para. 0147); and memory (see Fig.3, Fig.5, memory circuitry 520) storing instructions that, when executed by the one or more processors, cause the AMF to: send, to a wireless device (see Fig.3, UE 301),  and a session management function (SMF) (see Fig.3, SMF 324).

As per claim 33, claim 33 is rejected the same way as claim 23. 

As per claim 34, claim 34 is rejected the same way as claim 24. 

As per claim 35, claim 35 is rejected the same way as claim 25. 

As per claim 36, claim 36 is rejected the same way as claim 26. 

As per claim 37, claim 37 is rejected the same way as claim 27. 

As per claim 40, claim 40 is rejected the same way as claim 21.  Shan also disclose A system comprising: an access and mobility management function (AMF) (see Fig.3, Fig.5, AMF 321) comprising: one or more processors; and memory (see Fig.3, Fig.5, memory circuitry 520) storing instructions that, when executed by the one or more processors(see Fig.3, Fig.5, application circuitry 505, see para. 0147), and the wireless device (see Fig.3, Fig.6, UE 301, see para. 0160), wherein the wireless device comprises: one or more second processors (see Fig.6, application circuitry 605); and second memory (see Fig.6, memory circuitry 620).

Claims 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over CHANDRAMOULI  (PCT/EP2021/052630, published as WO2021/156347A1), in view of Shan et al. (US Pub. No.: 2019/0174449), and further in view of Sedlacek et al (PCT/IB2020/051342, and further published as US Pub. No.:2022/0151004).

As per claim 22, the combination of CHANDRAMOULI and Shan disclose the method of claim 21.

The combination of CHANDRAMOULI and Shan disclose wherein the priority information indicates that signaling associated with the wireless device is exempt from non-access stratum (NAS) level congestion control.

Sedlacek however disclose wherein priority information indicates that signaling associated with the wireless device is exempt from non-access stratum (NAS) level congestion control (see page 3, Table 1, paragraph 2, when the Establishment cause received as part of AN parameters during the Registration procedure or Service Request procedure is associated with priority services (e.g. MPS, MCS), the AMF includes a Message Priority header to indicate priority information. The SMF uses the Message Priority header to determine if the UE request is subject to exemption from NAS level congestion control).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein priority information indicates that signaling associated with the wireless device is exempt from non-access stratum (NAS) level congestion control, as taught by Sedlacek, in the system of CHANDRAMOULI and Shan, so as to enable a UE during an initial registration procedure, an AMF retrieves an indication of whether the LADN feature is authorized to be used by a subscriber UE. Later, if there is any changes regarding the UE configured LADN DNN(s), the UE may indicate the update or newly configured LADN DNN(s) to AMF by using a registration procedure, see Sedlacek, paragraphs 0003 and 0014.

As per claim 32, claim 32 is rejected the same way as claim 22. 

Claims 28-29 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over CHANDRAMOULI  (PCT/EP2021/052630, published as WO2021/156347A1), in view of Shan et al. (US Patent No.: 11,057,865), and further in view of Faccin et al (US Pub. No.:2020/0267554).

As per claim 28, the combination of CHANDRAMOULI and Shan disclose the method of claim 21.

The combination of CHANDRAMOULI and Shan however does not explicitly disclose sending, to the wireless device, a user equipment route selection policy (URSP) comprising  one or more of: a data network name (DNN) that supports the MPS; and a slice identifier of a slice that supports the MPS.

Faccin however disclose sending, to the wireless device, a user equipment route selection policy (URSP) comprising  one or more of: a data network name (DNN) that supports the MPS; and a slice identifier of a slice that supports the MPS (see Table 1, Fig.3, Fig.4, para. 0059, the UE has NSSP in the URSP, and the UE processor uses the NSSP in the URSP to ensure that the S-NSSAIs included in the Requested NSSAI are not in conflict with the NSSP in the URSP, see also para. 0125, when the Establishment cause is associated with priority services (e.g. MPS, MCS), the AMF may include a Message Priority header to indicate priority information. Other NFs may relay the priority information by including the Message Priority header in service-based interfaces, see para. 0134-0135, when the UDSF was queried in operation 4, the UDSF responds to the new AMF for the Nudsf_Unstructured Data Management_Query invocation with the related contexts including established PDU Sessions, the old AMF includes SMF information DNN, S-NSSAI(s) and PDU Session ID, active NGAP UE-TNLA bindings to N3IWF, the old AMF includes information about the NGAP UE-TNLA bindings. If the Old AMF was queried in operation 4, Old AMF responds to the new AMF for the Namf_Communication_UEContextTransfer invocation by including the UE's SUPI and UE Context and when old AMF holds information about established PDU Session(s), the old AMF includes SMF information, DNN(s), S-NSSAI(s) and PDU Session ID(s)).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of sending, to the wireless device, a user equipment route selection policy (URSP) comprising a data network name (DNN) that supports the MPS; and a slice identifier of a slice that supports the MPS, as taught by Faccin, in the system of CHANDRAMOULI and Shan, so as to provide a network component, such as a core access and mobility management function (AMF) component, configured to generate and send to the user equipment device an allowed network slice selection assistance information (Allowed NSSAI) information element (IE), a Pending NSSAI IE and/or an Unauthorized NSSAI IE. The Allowed NSSAI IE may identify the network slices that were authorized by at least one or both of the service provider or the external provider. The Unauthorized NSSAI (or Pending NSSAI) IE may identify the network slices that were authorized by the service provider, but which failed authorization/verification by the external provider, see Faccin, paragraphs 0022-0024.

As per claim 29, the combination of CHANDRAMOULI, Shan and Faccin disclose the method of claim 28.

Faccin further disclose wherein the URSP comprises a traffic descriptor associated with one or more of: an MPS-unique identifier; and an MPS code (see Fig.3, Fig.4, para. 0125, when the Establishment cause is associated with priority services (e.g. MPS, MCS), the AMF include a Message Priority header to indicate priority information / an MPS code, see also para. 0158, 0177).


As per claim 38, claim 38 is rejected the same way as claim 28. 

As per claim 39, claim 39 is rejected the same way as claim 29. 

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
So (US Pub. No.:2020/0260401) – see para. 0031, “The Registration type indicates if the UE wants to perform an Initial Registration (i.e. the UE is in RM-DEREGISTERED state), a Mobility Registration Update (i.e. the UE is in RM-REGISTERED state and initiates a Registration procedure due to mobility or due to the UE needs to update its capabilities or protocol parameters, or to request a change of the set of network slices it is allowed to use), a Periodic Registration Update (i.e. the UE is in RM-REGISTERED state and initiates a Registration procedure due to the Periodic Registration Update timer expiry, see clause 4.2.2.2.1) or an Emergency Registration (i.e. the UE is in limited service state)”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469